


FIRST LEASE AMENDMENT
THIS FIRST LEASE AMENDMENT (“Amendment”) is made and entered into this 6th day
of December, 2013 (the “Effective Date”), by and between 810 AC LLC, an Ohio
limited liability company, successor of 4300 VENTURE 34910 LLC, a Delaware
limited liability company (“Landlord”) and SB CAPITAL ACQUISITIONS, LLC, a
Delaware limited liability company, (“Tenant”).
Landlord and Tenant entered into a certain Lease Agreement dated February 23,
2012 (“Lease”) for certain premises in the Columbus International Aircenter,
located at 4300 East Fifth Avenue in Columbus, Ohio (“Premises”).
NOW THEREFORE, Landlord and Tenant hereby agree that the Lease is amended as
follows:
1.
Tenant’s Termination Right. Pursuant to Section 2 of the Lease, Tenant has the
right to elect to terminate the Term of the Lease by delivering notice of such
intent to terminate to Landlord at any time after January 31, 2013, which
termination shall be effective twelve (12) months after delivery of such notice
(“Tenant Termination Right”), provided, however, that Tenant has also paid
Landlord the unamortized balance of the costs incurred by Landlord in performing
Landlord’s Work under the Lease, which amounts to $48,705 (the “Tenant
Termination Fee”).



2.
Tenant’s Exercise of Termination Right. The parties agree that simultaneously
with execution of this Amendment, Tenant shall tender to Landlord the
Termination Fee. Provided Tenant performs said obligation, the parties
acknowledge that Tenant has properly exercised Tenant’s Termination Right and
that the Lease shall terminate on December 6, 2014 (the “Termination Date”),
unless otherwise provided by this Amendment. Tenant agrees that it shall remain
obligated to continue making the monthly rent payments to Landlord as provided
in the Lease until the Termination Date.



3.
Landlord’s Early Termination Right; Tenant’s Rent Obligation. The parties
acknowledge that Tenant intends to vacate possession of the Premises on or
around March 31, 2014. The parties agree that in the event Landlord secures a
new tenant to occupy the Premises prior to the Termination Date, Landlord shall
have the right to terminate this Lease on a date earlier than the Termination
Date (but later than March 31, 2014) by delivering written notice of such
termination election to Tenant (“Landlord’s Early Termination Right”). In such
event, this Lease shall terminate upon the date stated in Landlord’s early
termination notice and Tenant’s obligations to pay any further rental payments
to Landlord shall cease upon the termination date stated in Landlord’s early
termination notice.



4.
Vacation of Premises. On or before the Termination Date, Tenant shall surrender
to Landlord the Premises in accordance with the provisions of Section 34 of the
Lease.



5.
Binding Upon Successors and Assigns. This Amendment shall be for the benefit of
and be binding upon the parties and their respective successors and assigns.



6.
Definitions; Entire Agreement. Except as otherwise provided herein, the
capitalized terms used in this Amendment shall have the definitions set forth in
the Lease. The Lease, as amended by this Amendment, constitutes the entire
agreement between Landlord and Tenant regarding the Lease and the subject matter
contained herein and supersedes any and all prior and/or contemporaneous oral or
written negotiations, agreements or understandings.



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.






--------------------------------------------------------------------------------




                
LANDLORD:    
 
TENANT:
810 AC LLC
 
SB CAPITAL ACQUISITIONS, LLC
an Ohio limited liability company
 
a Delaware limited liability company
 
 
 
By :/s/ William L. Jordan            
 
By: /s/ Dathard V. Steele            
Its: EVP and General Counsel    
 
Its: VP
 
 
 
 
 
GUARANTOR:
 
 
SB CAPITAL GROUP, LLC    
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ Dathard V. Steele                                            
 
 
Its: CFO





